GOODE, J.
This appeal was from a conviction for the illegal sale of whisky. The case is here on a long transcript, which contains what purports to be a bill of exceptions, but unsigned. It contains none of the instructions ¶ are asked to review, nor does it. show a motion for hew trial was overruled and an exception saved. Theso matters are stated in appellant’s abstract and statement, but the abstract would be controlled by the. record/and, moreover, it does not separate matters which belong to the record proper from those that ought to be incorporated in the bill of exceptions, so we cannot tell whether or not exceptions were saved when they should be and whether essential record entries are shown. The case is not in condition to be reviewed on; the merits of the appeal, and as we find no error in the record proper the judgment will be affirmed.
All concur.